Citation Nr: 0033754	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  94-48 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether a claim for service connection for a lung 
disorder, to include pulmonary emphysema, pneumonia, and left 
lobectomy, claimed as secondary to exposure to ionizing 
radiation is well grounded.  

2.  Entitlement to service connection for a lung disorder, to 
include pulmonary emphysema, pneumonia, and left lobectomy, 
claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1945 to October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999)  


FINDINGS OF FACT

1.  There is medical evidence of record which reveals a 
diagnosis of pulmonary emphysema.

2.  There is evidence of record which reveals that during 
service the veteran was present at an atmospheric nuclear 
test.  

3.  There is a medical opinion of record which relates the 
veteran's current lung disorders to radiation exposure during 
service.  




CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder, to include pulmonary emphysema, pneumonia, and left 
lobectomy, claimed as secondary to exposure to ionizing 
radiation is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

There is medical evidence of record which reveals a diagnosis 
of pulmonary emphysema.  For example a May 1996 VA x-ray 
report shows that a chest x-ray of the veteran was conducted.  
The radiologist's impression was "severe bilateral pulmonary 
emphysema."  

The veteran claims that he developed his current lung 
disorders as a result of exposure to ionizing radiation 
during service.  A November 1989 letter from the Defense 
Nuclear Agency confirms that during service the veteran was 
present at Operation Crossroads which was an atmospheric 
nuclear weapons test.  

A March 1999 letter from a Dr. Chrostowski states that the 
veteran "is under my care and his lung disease is becoming 
worse.  I believe his condition was connected to exposure to 
atomic (nuclear) testing and also working a radioactive test 
while in the Navy."  

The RO denied the veteran's claim for service connection for 
a lung disorder, to include pulmonary emphysema, pneumonia, 
and left lobectomy, claimed as secondary to exposure to 
ionizing radiation, under 38 C.F.R. §§ 3.309 (d), 3.311 
(1999).  Simply put, the veteran does not have any of the 
diseases enumerated in either of these two regulations.  As 
such service connection is not warranted under 38 C.F.R. 
§§ 3.309 (d), 3.311 (1999).  However,  the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The veteran has submitted a well grounded claim on a direct 
basis based on the evidence noted above.  There is evidence 
of a current disability, radiation exposure during service, 
and a medical opinion providing a nexus.  As such, the 
veteran's claim for service connection for a lung disorder, 
to include pulmonary emphysema, pneumonia, and left 
lobectomy, claimed as secondary to exposure to ionizing 
radiation is well grounded.   


ORDER

The claim of entitlement to service connection for a lung 
disorder, to include pulmonary emphysema, pneumonia, and left 
lobectomy, claimed as secondary to exposure to ionizing 
radiation is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
lung disorder, to include pulmonary emphysema, pneumonia, and 
left lobectomy, claimed as secondary to exposure to ionizing 
radiation is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The March 1999 letter from Dr. Chrostowski states, in part, 
that the veteran "is under my care and his lung disease is 
becoming worse."  Review of the claims file does not reveal 
any of Dr. Chrostowski's treatment records.  The RO should 
attempt to obtain copies of these medical records.  

The last VA examination of the veteran was in August 1996.  
The actual diagnosis of the examining physician indicates 
only a history of emphysema, while Dr. Chrostowski indicates 
the presence of current active disease.  This ambiguity needs 
to be resolved; another VA examination of the veteran should 
be conducted.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has also held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been recently been treated 
for his claimed lung disabilities.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records and reports of 
treatment by Dr. Chrostowski.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

In his response above, the veteran should 
be asked to provide a medical history 
related to his lung surgery.  
Specifically, ask the veteran if he has 
had lung surgery other than the surgery 
conducted in April 1962 at Baroness 
Erlanger Hospital.  If so the veteran 
should indicate the date and location of 
any other lung surgery.  The RO should 
secure the proper authorizations and 
obtain the records.

In context of the request for additional 
information and medical records the 
veteran is placed on notice that the 
United States Court of Appeals for the 
Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing 
service connection with proof of actual 
direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In order to 
prevail on the basis of direct service 
connection the veteran needs to prove 
actual direct causation which involves 
the difficult burden of tracing causation 
to a condition or event during service.  

2.  Following the above, the veteran 
should be accorded a VA lung examination.  
The report of examination should include a 
detailed account of all manifestations of 
lung disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the evidence in the claims file 
with special attention to:  the radiation 
exposure information, the medical opinion 
of Dr. Chrostowski, and Dr. Chrostowski's 
medical treatment records (if obtained).  
The examiner is requested to provide an 
opinion as to the etiology of the 
veteran's lung disease, with consideration 
of all possible causes, such as the 
veteran's tobacco use as well as his 
inservice radiation exposure.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  The examining physician should 
provide complete rationale for all 
conclusions reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issue on appeal.  In this regard the 
RO is reminded to consider the claim 
under 38 C.F.R. § 3.311 "provided that 
the claimant has cited or submitted 
competent scientific or medical evidence 
that the claimed condition is a 
radiogenic disease."  38 C.F.R. § 3.311 
(b)(4)(1999).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for a lung disorder, to include pulmonary 
emphysema, pneumonia, and left upper lobectomy, claimed as 
secondary to exposure to ionizing radiation will be postponed 
until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
Board of Veterans' Appeals

 



